 


110 HR 6414 IH: Veterans Advocacy Act of 2008
U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6414 
IN THE HOUSE OF REPRESENTATIVES 
 
June 26, 2008 
Mr. Pallone (for himself and Mr. Rothman) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish a pilot program on the provision of legal services to assist veterans and members of the Armed Forces who receive health care, benefits and services, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Veterans Advocacy Act of 2008. 
2.Pilot program on provision of legal assistance to assist veterans and members of the Armed Forces receive health care, benefits, and services 
(a)Pilot program required 
(1)In generalThe Secretary of Veterans Affairs shall carry out a pilot program to assess the feasibility and advisability of utilizing eligible entities to provide legal services to assist veterans and members of the Armed Forces in applying for and receiving health care, benefits, and services. 
(2)ConsultationThe Secretary of Veterans Affairs shall carry out the pilot program in consultation with the Secretary of Defense. 
(b)Grants 
(1)In generalThe Secretary of Veterans Affairs shall carry out the pilot program through the award of grants to eligible entities selected by the panel established in accordance with subsection (d)(1) for— 
(A)the provision of legal services at no cost to members of the Armed Forces and veterans as described in subsection (a)(1); or 
(B)the provision of legal training to attorneys of eligible entities on the health and benefits programs of the Department of Defense and the Department of Veterans Affairs to facilitate the provision of legal services described in subsection (a)(1). 
(2)Awarding grantsGrants under this subsection shall be awarded to eligible entities selected pursuant to subsection (d) not later than 180 days after the date of the enactment of this Act. 
(3)Number of grants 
(A)In generalThe Secretary shall award 10 grants under the pilot program. 
(B)State-designated protection and advocacy systemsNot less than five of the grants awarded under the pilot program shall be awarded to State-designated protection and advocacy systems. 
(4)Grant amountThe amount of each grant awarded under the pilot program shall be determined by the selection panel described in subsection (d)(1), except that each such grant may not be awarded in an amount that— 
(A)exceeds $100,000; or 
(B)is less than $25,000. 
(5)DurationThe duration of any grant awarded under the pilot program may not exceed one year. 
(6)Avoidance of frivolous benefit claimsAn eligible entity that receives a grant under this subsection shall make reasonable efforts to avoid representing veterans and members of the Armed Forces with respect to frivolous benefits claims. 
(c)Eligible entitiesFor purposes of this subsection, an eligible entity is any entity or organization, including a State-designated protection and advocacy systems, that— 
(1)is not part of the Department of Veterans Affairs or the Department of Defense; and 
(2)provides legal services by licensed attorneys with experience assisting veterans, members of the Armed Forces, or persons with disabilities. 
(d)Selection of grant recipients 
(1)Selection by panel 
(A)In generalEach application submitted under paragraph (2) shall be evaluated by a panel appointed by the Secretary for purposes of the pilot program. The panel shall select eligible entities for receipt of grants under subsection (b) from among the applications so evaluated. 
(B)Membership of panelMembers of the panel shall be appointed in equal numbers from among individuals as follows: 
(i)Officers and employees of the Department of Veterans Affairs. 
(ii)With the approval of the Secretary of Defense, officers and employees of the Department of Defense. 
(iii)Representatives of veterans service organizations. 
(iv)Representatives of organizations that provide services to members of the Armed Forces. 
(v)Attorneys that represent veterans. 
(vi)Attorneys employed by a State-designated protection and advocacy system. 
(2)ApplicationAn eligible entity seeking a grant under the pilot program shall submit to the Secretary of Veterans Affairs an application therefor in such form and in such manner as the Secretary considers appropriate. 
(3)ElementsEach application submitted under paragraph (2) shall include the following: 
(A)In the case of an eligible entity applying for a grant under subsection (b)(1)(A), the following: 
(i)A description of the population of members of the Armed Forces and veterans to be provided assistance. 
(ii)A description of the outreach to be conducted by the eligible entity concerned to notify members of the Armed Forces and veterans of the availability of such assistance. 
(B)In the case of an eligible entity applying for a grant under subsection (b)(1)(B), the following: 
(i)A description of the population of attorneys to be provided training. 
(ii)A description of the outreach to be conducted by the eligible entity concerned to notify attorneys of the availability of such training. 
(C)In the case of an eligible entity applying for a grant under subparagraphs (A) and (B) of subsection (b)(1), the elements described in subparagraphs (A) and (B) of this paragraph. 
(e)ReportNot later than one year after the date described in subsection (b)(2), the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the pilot program required by subsection (a), including the following: 
(1)The number of veterans and members of the Armed Forces that received assistance or services from such pilot program. 
(2)A description of the assistance and services provided as part of such pilot program. 
(f)DefinitionsIn this section: 
(1)State-designated protection and advocacy systemThe term State-designated protection and advocacy system means a system established in a State to protect the legal and human rights of individuals with developmental disabilities in accordance with subtitle C of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15041 et seq.). 
(2)Veterans service organizationThe term veterans service organization means any organization organized by the Secretary of Veterans Affairs for the representation of veterans under section 5902 of title 38, United States Code. 
(g)FundingOf amounts appropriated for Defense Health Program in the U.S. Troop Readiness, Veterans' Care, Katrina Recovery, and Iraq Accountability Appropriations Act, 2007 (Public Law 110–28), $1,000,000 shall be available for fiscal year 2008 to carry out the provisions of this section and not for the purposes for which appropriated by such Act. Any amount made available by this subsection shall remain available without fiscal year limitation. 
 
